Title: From George Washington to Brigadier General William Smallwood, 22 December 1777
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 22d decemr 1777

The Enemy marched out of Philada this morning early with a considerable Body. Their intent is said to be to forage, but lest they may have something further in view, I think it proper to put you upon your guard. They incamp this Evening near Derby. I have this day recd information that the Troops which were embarked some days ago, and were said to be destined for New York are designed to land in the lower Counties and collect Stock and Forage there and upon the Eastern Shore of Maryland. But I cannot say the information is much to be depended upon. You may easily know the probability of this, by sending down to enquire whether the Transports yet remain in Delaware Bay. I shall be glad to hear what progress you make in fortifying yourself and whether the Militia join you in any considerable Number. I am Dear Sir Yr most obt Servt.
